Citation Nr: 0733332	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-41 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk




INTRODUCTION

The veteran served honorably in the Marine Corps Reserve from 
November 1977 to November 1983, during which time he had 
multiple periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The RO transferred the veteran's claims folder to the Board 
in May 2005.  In July 2005, the Board received from the RO 
the veteran's claim for service connection for a back 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Tinnitus is not related to the veteran's active military 
service.

2.  Any hearing loss in the veteran's left or right ear is 
not related to the veteran's active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The evidence is against a finding that a chronic bilateral 
hearing loss or tinnitus was manifested during service.  The 
veteran's service medical records make no mention of 
complaints, treatment, or diagnosis of hearing loss or 
tinnitus.  The only audiometric test results are contained in 
the veteran's enlistment examination.

In connection with his claim, the veteran submitted an 
audiological evaluation conducted by Static Control 
Components, Inc., in September 2003.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
25
30
LEFT
5
5
5
20
25

During the September 2003 evaluation, the veteran reported 
ringing in his ears, but the examiner offered no diagnosis or 
opinion.

The veteran has also submitted audiograms, one conducted by 
Fuquay-Varina Family Practice in November 2003, and the other 
conducted by Raleigh Ear, Nose & Throat, Head & Neck Surgery, 
Inc., in November 2004.  In Kelly v. Brown, 7 Vet. App. 471, 
474 (1995), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court) was unable to determine whether the Board 
accurately applied regulatory standard when only audiograph, 
not numeric, test results were of record.  Thus, the graphic 
test results are of limited utility.  The November 2003 
testing does not provide information for all of the 
frequencies listed in 38 C.F.R. § 3.385, nor is it clear that 
any of these tests submitted by the veteran, including the 
September 2003 test, were conducted by a state-licensed 
audiologist, as required by 38 C.F.R. § 4.85(a).  The 
November 2004 report also contains results of a speech test, 
but does not indicate whether the Maryland CNC test was used, 
as required by 38 C.F.R. § 4.85(a).

Nonetheless, the results of the November 2003 test do not 
suggest that, for the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, the auditory threshold is 40 decibels or greater in 
any of these frequencies or 26 decibels or greater for at 
least three of these frequencies in either ear.  The November 
2004 test results do not suggest the auditory threshold is 40 
decibels or greater in any of these frequencies for either 
ear.  It is possible, but not clear, that the auditory 
threshold was 26 decibels or greater for at least three of 
these frequencies in either ear.  Moreover, the speech test 
reported a result of 92 percent in the left ear, which would 
meet the requirement of 38 C.F.R. § 3.385 if the Maryland CNC 
test was administered by a state-licensed audiologist, 
although the 96 percent result for the right ear would not 
meet the definition of hearing loss disability.  

Even if the veteran had a current hearing loss disability 
that met the requirements of 38 C.F.R. § 3.385, however, the 
claim for service connection for hearing loss must fail 
because there is no medical evidence of a nexus between the 
veteran's hearing loss and his period of active military 
service.  Hearing loss was not shown during service or for 
many years thereafter.  The medical examiners have noted the 
veteran's current noise exposure due to his profession.  No 
medical examiner has opined that the veteran's military 
service as likely as not caused his hearing loss.  Hence, 
service connection must be denied.

As for tinnitus, in November 2003, Dr. Jason E. deVente 
diagnosed the veteran with tinnitus.  He noted that it was 
most likely noise exposure related, but did not specify that 
it was due to noise exposure during the veteran's ACDUTRA.  
At no time in-service did the veteran ever complain of 
tinnitus.  Moreover, post-service there is no competent 
evidence of tinnitus until 2003, approximately 20 years after 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In the absence of competent medical evidence linking the 
veteran's tinnitus to his ACDUTRA, the Board concludes that 
the record does not support granting service connection for 
tinnitus.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In December 2003, prior to the issuance of the rating 
decision that is the subject of this appeal, the veteran was 
advised of the necessary evidence to substantiate a claim for 
service connection; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and of the 
need to send any evidence in his possession that pertains to 
the claim.  See December 2003 letter.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating or effective date 
of any grant of service connection.  There is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide such notice, as his 
claims for service connection are being denied and, hence, 
issues concerning the effective date or degree of disability 
do not arise.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's available service and private medical 
records have been obtained.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran has reported noise exposure during 
his active military service, and there is a current diagnosis 
of tinnitus and some evidence suggesting the possible 
presence of hearing loss disability.  Nonetheless, the 
medical professionals that the veteran saw, who were aware of 
his military noise exposure as well as non-military noise 
exposure, did not mention in their reports the possibility of 
a link between the veteran's reported military noise exposure 
and any possible current hearing loss disability or tinnitus.  
The Board concludes, therefore, that there is sufficient 
competent medical evidence to decide the claim, and that an 
examination is not needed pursuant to 38 C.F.R. 
§ 3.159(c)(4).

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


